Citation Nr: 1327038	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-48 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a psychiatric disorder, including anxiety and depression.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1963 to March 1964.  

This matter is before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Boise, Idaho, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, service connection for hypertension, service connection for depression/anxiety, and service connection for heart condition.  He perfected a timely appeal of the decision.  

In April 2013, the Board requested a Veterans' Health Administration (VHA) expert opinion.  This opinion was received in June 2013.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issues of entitlement to service connection for hypertension, heart condition, and a psychiatric disorder, including depression and anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably establishes that the Veteran's bilateral hearing loss was caused by noise trauma injury during ACDUTRA service.  

2.  The Veteran has tinnitus that is as likely as not related to his active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6(d), 3.102, 3.159, 3.303, 3.304 (2012).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6(d), 3.102, 3.159, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  


II.  Factual background.

The record indicates that the Veteran had ACDUTRA from September 1963 to March 1964.  The personnel records indicate that the Veteran's military occupational specialty was as armored recon specialist.  At the time of his enlistment examination in September 1963, the veteran reported that he had not experienced hearing loss.  Clinical evaluation of the ears was reported as normal.  Whispered and spoken voice tests revealed scores of 15/15, bilaterally.  The report of the Veteran's separation examination in March 1964, revealed pure tone thresholds of 20, 15, 15, and 25 in the right ear, and 20, 15, 15, and 15 decibels in the left ear at the 500, 1000, 2000, and 4000-Hertz  levels, respectively.  This examination used the American Standards Association (ASA) units which were the standard of measurements of pure tone thresholds by the service department audiological examiners prior to October 31, 1967; subsequently, the service department measured pure tone thresholds using International Standard Organization (ISO) units.  The pure tone thresholds set forth above have been converted to ISO units.  

In a statement in support of claim (VA Form 21-4138), dated in August 2003, the Veteran indicated that he was assigned to Fort Knox, Kentucky; and, during an armored tank training exercise, he suffered an injury to his ears.  The Veteran stated that he was assigned to loading ammo in the tanks; he popped his head out to request for more ammo when 2 tanks from each side of him fired at the same time causing him to fall to the ground.  The Veteran indicated that he couldn't hear anything after the incident; he was then taken to the infirmary for treatment.  The Veteran indicated that his hearing has never been the same ever since the accident.  

The Veteran's claim of entitlement to service connection for hearing loss and tinnitus (VA Form 21-4138) was received in June 2009.  Submitted in support of the claim was a statement from R. R. T., dated in June 2009, indicating that he served with the Veteran at Fort Knox, Kentucky.  He stated that they were going through AIT in armor in the fall of 1963, while loading ammo on a tank, when the tank on either side fire at the same time; he observed the Veteran's fly off his head and he grabbed his head.  R. T. stated that they helped the Veteran off the tank and took him to the infirmary.  

Received in September 2009 were treatment reports from Dr. Bryan Drake, dated from January 1968 to April 2009.  Those records do not reflect any findings of hearing loss or tinnitus.  

The Veteran was afforded a VA audiological evaluation in September 2009.  It was noted that the Veteran's military noise exposure occurred while training at the Fort Knox, Kentucky.  The Veteran noted that, while completing armor training school, two tanks fired simultaneously on either side of him; at that time, he had cotton in his ears but no other hearing protection.  The Veteran also reported feeling imbalance and disoriented after the tanks fired.  As a civilian, the Veteran reported noise exposure from farming equipment, construction equipment, hunting and shooting range.  The Veteran also reported having constant bilateral tinnitus of unknown onset.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
65
75
LEFT
25
35
50
65
70

The pertinent diagnosis was mild sloping to severe sensorineural hearing loss with good word recognition at an amplified loudness level.  The examiner stated that, due to the Veteran's history of occupational and recreational noise exposure in conjunction with his military noise exposure, it was less likely than not that the hearing loss and tinnitus was due to military noise exposure.  

Received in June 2010 was another lay statement from J. S., dated in May 2010, indicating that he served with the Veteran at Fort Knox, Kentucky.  He noted that they had to spend several days on what was called the firing line.  J. S. noted that the Veteran was a tank commander next to his tank and he had half of his body out of the tank when he noticed the Veteran's helmet roll off his head onto the ground following the blast of fire from the tank that he was in.  

In April 2013, the Board noted that the September 2009 VA examiner's opinion did not comment on the apparent decrease in hearing acuity of the Veteran from date of his entrance into ACDUTRA in September 1963 and the date of his separation in March 1964.  It was also noted that the VA examiner did not appear to have taken into consideration the Veteran's August 2003 statement.  Therefore, it was requested that a VHA otologist review the Veteran's claims file and provide opinions as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  

In an opinion received from the VHA in June 2013, an audiologist stated:

"In my opinion, it is a least as likely as not that the appellant's current bilateral hearing loss and tinnitus had their onset during his period of ADUTRA from September 1963 to March 1964, as a result of acoustic trauma sustained during this period of service."  The examiner sated that there are corroborated statements from fellow service members that attest to the claim that in October 1963, the appellant was subject to significant close quarter acoustic trauma when two M60 tanks discharged 90 mm rounds simultaneously while he was in near proximity, with the blast pressure strong enough to discharge his helmet and liner from his head.  He was subsequently taken in a dazed state to the infirmary following this incident and states his hearing has never been the same since that time.  He also noted ringing in his ears with onset after this episode.  The examiner also noted that findings of the enlistment examination as well as the results of the separation examination of March 1964, which demonstrated a mild hearing loss.  The examiner further noted that, in a statement dated in 2003, the Veteran denied subsequent occupational or recreational noise exposure of the intensity of that to which he was subjected during military service.  The examiner concluded that, having examined thousands of veterans, with hearing loss and tinnitus over the past 19 years at the VA Boston Healthcare system, including many for compensation and pension examinations, he could attest that the Veteran's claim was consistent in its narrative; and, despite the absence of evidence of treatment for hearing and tinnitus problems in the STRs, he was of the opinion that it is as likely as not that the claimed disability is a direct result of trauma sustained by the appellant during his period of service.  


III. Legal analysis.

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).   

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve veteran status for purposes of that claim.").  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed that his bilateral hearing loss and tinnitus are attributable to an injury he sustained during a tank armored training exercise in service.  

After careful review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim.  

In this regard, the Board notes that service personnel records show that the appellant's military occupational specialty was Armor Recon Specialist.  He has stated that he was in charge of feeding ammunition into tanks; and he stuck his head out of his tank to ask for ammo when two tanks on either side fired causing him to fall to the ground.  And, he could not hear anything after the incident.  He has also submitted two buddy statements from individual who served with him and who witnessed the incident; and they have attested to taking the Veteran to the infirmary after his helmet was blown off his head.  Hence, it is reasonably shown that he had noise exposure during.  

The Board finds that the balance of the evidence establishes that the appellant's bilateral hearing loss and tinnitus are related to noise trauma during ACDUTRA service.  A June 2013 VHA advisory opinion from an Otolaryngologist concludes that the appellant's hearing loss and tinnitus are consistent with a history of acoustic trauma.  The examiner opines that it is as likely as not that the hearing loss and tinnitus are a direct result of trauma sustained by the appellant during his period of service.  In formulating his opinion, the examiner noted he had reviewed the appellant's records and that the separation examination of March 1964 demonstrated a mild hearing loss.  He indicated that his opinion was based on his clinical experience and expertise as a licensed Otolaryngologist; and, having examined thousands of veterans, with hearing loss and tinnitus over the past 19 years at the VA Boston Healthcare system, including many for compensation and pension examinations, he could attest that the Veteran's claim was consistent in its narrative; and, despite the absence of evidence of treatment for hearing and tinnitus problems in the STRs, he was of the opinion that it is as likely as not that the claimed disability is a direct result of trauma sustained by the appellant during his period of service.  

The record also contains a September 2009 VA examiner's opinion that , due to the Veteran's history of occupational and recreational noise exposure in conjunction with his military noise exposure, it was less likely than not that the hearing loss and tinnitus were due to military noise exposure.  However, as noted in the Board's request for the VA opinion, the September 2009 VA examiner did not comment on the apparent decrease in hearing acuity of the Veteran from date of his entrance into ACDUTRA in September 1963 and the date of his separation in March 1964, nor did he consider the lay statements regarding the severity of the in-service noise exposure.  

In summary, the Board finds that the June 2013 VHA opinion must be given the greatest probative weight, as it reflects claims file review and provides an explanation of the rationale for the opinion given.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The evidence supports that the appellant's current bilateral hearing loss and tinnitus were incurred during his ACDUTRA service.  The Board has no reason to question the expertise of the VA specialist.  Consequently, the Board concludes that service connection is warranted for the appellant's bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran is seeking service connection for a heart disorder, hypertension and a psychiatric disorder, to include depression and anxiety.  He also alleges that he had symptoms of these conditions during his military service.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

The service treatment records reflect that, during a routine examination during his period of ACDUTRA, dated in September 1963, it was noted that the Veteran had a history of paroxysmal tachycardia, but EKG examination was normal.  On the occasion of his separation examination, in January 1964, the Veteran reported a history of palpitations, depression and nervousness; however, clinical evaluation of the heart was normal.  A psychiatric examination was also reported to be normal.  During a National Guard re-enlistment examination, in December 1974, the Veteran reported a history of high blood pressure, chest pain, palpitations when he is tense, depression and nervousness.  Clinical evaluation revealed blood pressure readings of 120/60, 120/64, and 110/76.  Clinical evaluation of the heart was normal, and a psychiatric evaluation was also reported as normal.  

Submitted in support of the Veteran's claim were treatment reports from Dr. Bryan Drake, dated from January 1968 to April 2009.  These records show that the Veteran received ongoing clinical attention and treatment for complaints of chest pain, hypertension, and a psychiatric disorder, diagnosed as depression and anxiety.  The records indicate that the Veteran was seen in September 1980 for complaints of chest pain; he was admitted to the hospital for coronary care.  A treatment report, dated in October 1980, indicates that the Veteran was seen for follow up evaluation of hypertension; it was noted that he was getting along pretty good.  In May 1983, the Veteran was seen for complaints of chest pain in the mid thorax; the assessment was acute muscle strain.  A treatment note dated in September 1985 reflects diagnoses of chest pain, etiology undetermined; anxiety syndrome; and intermittent hypertension.  Progress notes dated in August 1986, March 1990, and February 1995 reflect diagnoses of chronic anxiety, and mild hypertension.  A cardiac evaluation in January 2006 reported an impression of hypertension and constitutional symptoms including possible angina.  

Among these records is a report from Dr. Mark Parent, dated in December 2008, indicating that the Veteran was referred for cardiac consultation by Dr. Drake. He noted that while the Veteran was in the military years ago, he had noted an irregular heart beat and this was never apparently caught on electrocardiogram and not treated.  It actually sort of resolved itself largely and he has not been bothered by it for years.  Dr. Parent also noted that the Veteran had longstanding hypertension and has been treated in the past with Metroprolol.  This was stopped 2 weeks ago because it was causing the Veteran to have panic attacks.  It was noted that the Veteran had been on medication which controlled his mood and anxiety, but once he stopped it his symptoms of panic attacks worsened.  He also decided to stop the medication he was taking for his hypertension; at that time, his heart palpitations worsened.  He also described chest tightness and discomfort.  Electrocardiogram performed by Dr. Drake showed new right bundle branch block and left anterior fascicular block pattern.  It was again reported that the Veteran had longstanding hypertension, hyperlipidemia, anxiety and depression.  Following an evaluation, the examiner stated that the Veteran probably has paroxysmal atrial fibrillation responsible for his symptoms.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for cardiovascular conditions, including hypertension, and a psychiatric disorder, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's hypertension, heart disease, or psychiatric disorder.  Although the Veteran has been seeking treatment from the VA for his conditions, it remains unclear to the Board whether the Veteran's currently diagnosed hypertension is related to any aspect of service.  Additionally, it remains unclear whether the Veteran had a current heart disorder which is related to his hypertension, or any other aspect of his service.  It also remains unclear whether his current psychiatric disorder, diagnosed as anxiety and depression is related to his complaints noted in service.  A medical opinion regarding an etiology of the Veteran's conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed hypertension, heart condition, and psychiatric disorders since his separation from service.  After securing the necessary releases, the RO should obtain these records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  The AOJ must afford the Veteran the appropriate VA examination to determine the etiology of any current heart disorder(s) and hypertension found.  The claims folders must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury.   Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current heart disease found had its onset during active service or is related to any in-service disease, event, or injury.  Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current heart disease was caused and/or aggravated by his hypertension.  A complete rationale for all opinions must be provided.  

3.  The Veteran should also be afforded a VA psychiatric examination to determine the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted.  Based on the examination and review of the record, the examiner should identify all psychiatric impairment that is present and describe the nature of any that has been identified.  As to any psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that the condition is related to the Veteran's service.  The opinion should adequately summarize the relevant history and clinical findings, and provide explanations as to all medical conclusions rendered.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


